Citation Nr: 1753184	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  13-23 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), to include as due to herbicide agent exposure and/or to the service-connected vascular blockage lower left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel
INTRODUCTION

The Veteran had qualifying service from September 1954 to June 1958, November 1961 to May 1980, and February 1985 to May 1987.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket.  See 38 U.S.C. § 7107(a)(2) (West 2012); 38 C.F.R. § 20.900(c) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The current evidence is insufficient to decide the claim.  The August 2010 VA opinion is inadequate, in that it failed to cite to medical literature in support of the negative nexus finding and possibly failed to consider literature favorable to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); August 2017 testimony, pg 3.   The May 2013 Artery and Vein DBQ is also inadequate since it failed to provide a rationale for its conclusions or specify extent of  any relationship between the claimed disorder and any service-connected disorders.  See Barr, 21 Vet. App. at 307.   A medical opinion is required to address the Veteran's current contention of an additional in-service event/injury that could be responsible for the development of CAD (high cholesterol upon separation).  See August 2017 testimony, pg 4.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket.  See 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule an examination to address etiology of the CAD.  To the extent possible, the examiner must address: 

(a)  the medical literature discrepancy between the August 2010 VA heart opinion and the August 2017 testimony.  Specifically, the August 2010 heart opinion  in which  the examiner supported the negative nexus opinion with review of "[m]edical literature," but failed to provide citations; and the statement of the Veteran's representative that discussed potentially favorable medical literature by the "heart institution" that indicates a relationship between peripheral artery disease and CAD.  

(b)  whether the CAD is proximately due to the service-connected vascular blockage lower left leg.  See May 2013 Artery and Vein Conditions DBQ that indicated a relationship between the Veteran's peripheral vascular disease and CAD [see Section X, Block 10B] and seemingly indicated that it was a "progressive course of his vascular disease" [see Section XIII, Block 13]; and 

(c)  whether the CAD was at least as likely as not (50 percent probability or greater) caused or aggravated beyond natural progression by any in-service cholesterol abnormalities.  See August 2017 testimony, pg 4 (contended high cholesterol upon separation); see also service treatment records (including March 1987 laboratory results and Cholesterol Report Form).

No etiological opinion is required regarding herbicide agent exposure, as the Veteran's service was not in an area of such exposure.  See May 2011 Formal Finding.

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinion. 

An adequate opinion must consider the Veteran's statements, be based on accurate factual premises, and contain sufficient rationale to support conclusions.  If any opinion cannot be rendered without resorting to mere speculation, the examiner must state whether the inability to provide the needed opinion is due to: the limits of the examiner's medical knowledge; the limits of general medical knowledge; or the need for additional evidence.  

2.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2017).

